Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 1 of 30



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-20634-CIV-ALTONAGA/Goodman

  GRAPE STARS INTERNATIONAL, INC.,

          Plaintiff,
  v.

  NVENTIVE, INC.; et al.,

        Defendants.
  ______________________________________/

                                                  ORDER

          THIS CAUSE came before the Court on Defendants, nVentive, Inc. and François

  Tanguay’s Renewed 1 Motion to Dismiss [ECF No. 29], filed on May 26, 2020. Plaintiff, Grape

  Stars International, Inc., filed a Response in Opposition [ECF No. 35] to the Motion; to which

  Defendants filed a Reply [ECF No. 38]. On July 27, 2020, the parties filed supplemental briefing

  on the issue of forum non conveniens. (See Pl.’s Suppl. Br. [ECF No. 42]; Defs.’ Suppl. Mem.

  [ECF No. 43]). The Court has carefully considered the Complaint [ECF No. 1], the parties’ written

  submissions, the record, and applicable law.

                                           I.       BACKGROUND

  A.      Plaintiff’s Complaint

          This dispute arises out of a business relationship between the parties for the development

  of a mobile application (the “App”). (See generally Compl.). Plaintiff is a Delaware corporation

  with its principal place of business in Miami-Dade County, Florida. (See id. ¶ 1). Defendant,

  nVentive, Inc., is a Canadian corporation; and Defendant, François Tanguay, is a citizen of Canada.



  1
   The Court denied Defendants’ initial Motion to Dismiss without prejudice after Plaintiff notified the Court
  of its intention to propound jurisdictional discovery. (See Apr. 13, 2020 Order [ECF No. 26]).
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 2 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


  (See id. ¶¶ 2, 5). According to Plaintiff, “Defendant nVentive is an alter ego of Defendant

  Tanguay.” 2 (Id. ¶ 4).

          Plaintiff is “a third-party marketing business for retailers and distributors of certain

  consumer products.” (Id. ¶ 10). Plaintiff sought to fund the development of an app to serve as the

  platform for Plaintiff’s customers — retailers and distributors — to sell their consumer products.

  (See id. ¶ 13). Defendants are in the business of developing and producing apps according to

  customer specifications. (See id. ¶ 14).

          Plaintiff attaches two contracts to the Complaint: a Non-Disclosure and Non-Circumvent

  Agreement (“NDNC Agreement”) [ECF No. 1-1] and an Advisory Board Member Consulting

  Agreement (“AB Agreement”) [ECF No. 1-2]. On January 18, 2016, an entity called Grape Stars

  Corporation and nVentive entered into the NDNC Agreement “so that they could discuss and

  Defendant Tanguay could advise concerning building the App.” (Compl. ¶ 16). Thereafter,

  Defendants “learned of [Plaintiff’s] business plan, models[,] and formulae, and that it was working

  on funding and developing the App.” (Id. ¶ 17 (alterations added)).

          Defendants represented they could develop the App according to Plaintiff’s specifications,

  including using a specific technology platform “upon which the App was to be based and with

  which the App must have been functionally compatible . . . .” (Id. ¶ 18 (alteration added)).

  Defendants “made various material representations regarding their background, experience and

  expertise, abilities, and the abilities of the in-house staff[.]” (Id. ¶ 19 (alteration added)). Tanguay

  “represented himself as a prospect for a position on [Plaintiff’s] Advisory Board based on his

  reputation, experience[,] and expertise, and on the advice he had been giving [Plaintiff] under the

  NDNC Agreement.” (Id. ¶ 20 (alterations added)).


  2
   Tanguay is the president of nVentive. (See Decl. of François Tanguay (“Tanguay Decl.”) [ECF No. 29-
  1] ¶ 2).

                                                     2
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 3 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


            Relying on these and other representations, Plaintiff “entered into business relationships

  with Defendants.” (Id. ¶ 21). The NDNC Agreement was assigned to Plaintiff upon its formation

  in October 2017. (See id. ¶ 22). On March 30, 2018, Plaintiff and Tanguay entered into the AB

  Agreement. (See id. ¶ 23).

            According to Plaintiff, “Defendants’ representations . . . were materially false in many

  respects[;]” specifically “as to their abilities, experience, and reputation” and “their promises to

  build the App on the proper technology platform.” (Id. ¶ 25 (alterations added)). Defendants

  “engaged in an unlawful scheme to lure [Plaintiff] under false pretenses into business relationships

  with Defendants through which Defendants would improperly attempt to steal [Plaintiff’s]

  confidential information, business associates, investors, potential investors, and business plan,

  models[,] and formulae, as well as to acquire or attempt to improperly acquire the company or a

  substantial percentage of ownership, and/or to acquire or misdirect the company’s money and

  opportunities.”     (Id. ¶ 26 (alterations added)).     Defendants “knowingly ma[de] false and

  defamatory statements to investors, potential investors, and third parties about [Plaintiff] and its

  personnel” in order “to re-direct and gain access to [Plaintiff’s] investors, potential investors, and

  others for Defendants’ improper gain.” (Id. ¶¶ 27–28 (alterations added)).

            Plaintiff brings eleven claims: violation of the Defend Trade Secrets Act (“DTSA”), 18

  U.S.C. sections 1831 et seq., against Defendants (Count I) (see Compl. ¶¶ 30–32, 62–79); 3 breach

  of the NDNC Agreement against Defendants (Count II) (see id. ¶¶ 33–53); breach of the AB

  Agreement against Tanguay (Count III) (see id. ¶¶ 54–72); 4 breach of fiduciary duty against



  3
   The Complaint’s paragraphs are mis-numbered. For clarity, the Court will also refer to page numbers
  when citing to paragraph numbers that are duplicative. The allegations in Count I are found on pages 5–8
  of the Complaint and skip from paragraphs 30–32 to paragraphs 62–79.
  4
      (See Compl. 11–13).

                                                     3
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 4 of 30
                                                    CASE NO. 20-20634-CIV-ALTONAGA/Goodman


  Tanguay (Count IV) (see id. ¶¶ 73–85); 5 tortious interference against Defendants (Count V) (see

  id. ¶¶ 86–96); breach of the implied covenant of good faith and fair dealing against Defendants

  (Count VI) (see id. ¶¶ 97–108); misappropriation of trade secretions in violation of the Florida

  Uniform Trade Secrets Act (“FUTSA”), sections 688.001–688.009, Florida Statutes, against

  Defendants (Count VII) (see Compl. ¶¶ 109–20); fraudulent inducement against Defendants

  (Count VIII) (see id. ¶¶ 121–27); negligent misrepresentation against Defendants (Count IX) (see

  id. ¶¶ 128–33); unfair competition against Defendants (Count X) (see id. ¶¶ 134–49); and

  defamation against Defendants (Count XI) 6 (see id. ¶¶ 150–53).

  B.        The Parties’ Contracts

            According to Defendants, this lawsuit is subject to forum-selection clauses found in two

  other contracts between the parties — a Master Services Agreement (“MSA”) and Subscription

  Agreement — which “designat[e] Quebec as the sole forum for any dispute.” (Mot. 1 (alteration

  added); see also id. 4). Defendants attach these agreements to their Motion along with the Tanguay

  Declaration. (See Tanguay Decl. 8–79). 7 The Court sets forth the relevant provisions of the four

  agreements the parties primarily discuss.

            1.     NDNC Agreement

            Grape Stars Corporation and nVentive entered into the NDNC Agreement on January 18,

  2016. (See NDNC Agreement 1). As noted, the NDNC Agreement was assigned to Plaintiff upon

  its formation in October 2017. (See Compl. ¶ 22). The stated purpose of the NDNC Agreement



  5
      (See Compl. 13–15).
  6
   The last two claims are both titled Count X. For clarity, the Court refers to the defamation claim as Count
  XI.
  7
   The Court relies on the pagination generated by the electronic CM/ECF database, which appears in the
  headers of all court filings.

                                                       4
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 5 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


  is as follows:

         The [p]arties wish to work together in the creation of mobile applications, more
         specifically the technology of producing and selling celebrity wines . . . (the
         “Opportunity”), and in connection with the Opportunity, each [p]arty may disclose
         to the other confidential technical and business information that the disclosing
         [p]arty desires the receiving party to treat as confidential.

  (NDNC Agreement 1 (alterations added)). “Confidential Information” is defined as

         any information disclosed by either [p]arty to the other [p]arty, . . . including,
         without limitation, business plans, customer data, customer lists, customer names,
         designs documents, drawings, engineering information, financial analysis,
         forecasts, formulas, know-how, ideas, inventions, market information, marketing
         plans, processes, products, product plans, research, specifications, trade secrets or
         any other information which is designated as “confidential,” “proprietary,” or some
         similar designation . . . [and] certain financial information related to the [c]ompany.

  (Id. (alterations added; emphasis and quotation marks omitted)).

         In a section titled “Non Circumvention[,]” the NDNC Agreement prohibits the parties from

  “solicit[ing]” or “accept[ing] any business in any manner from sources made available through

  this [A]greement, without the express permission of the [p]arty who made available the source[.]”

  (Id. 1 (alterations added; emphasis omitted)). This section mandates “complete confidentiality

  regarding [the parties’] business sources and/or their [a]ffiliates” and requires “disclos[ure] [of]

  such business sources only to named parties pursuant to the express written permission of the

  [p]arty who made available the source[.]” (Id. (alterations added)). The parties are also prohibited

  from “enter[ing] into any direct negotiations or transactions with [] contacts revealed by the other

  [p]arty, unless it can be shown that a prior relationship existed[,]” or “enter[ing] into business

  transactions with [a]ffiliates provided by the other [p]arty, unless written permission has been

  obtained from the other [p]arty to do so, unless it can be shown that a prior relationship existed

  with said party(ies).” (Id. 2 (alterations added)).

         The NDNC Agreement also provides “[t]he parties agree not to circumvent, nor to attempt



                                                    5
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 6 of 30
                                                CASE NO. 20-20634-CIV-ALTONAGA/Goodman


  to circumvent the other [p]arty with reference to Confidential Information[,]” and “[t]he [p]arties

  will not disclose to third parties, and not use for themselves for any purpose outside of the scope

  of the Agreement, any Confidential Information disclosed to [them] by either [p]arty.” (Id. 2–3

  (alterations added; emphasis omitted)).

         The NDNC Agreement states “[n]othing in this Agreement shall obligate either [p]arty to

  proceed with any transaction between them, and each [p]arty reserves the right, in its sole

  discretion, to terminate the discussions contemplated by this Agreement concerning the

  Opportunity.” (Id. 2 (alterations added)).

         Finally, the NDNC Agreement is “governed by and construed in all respects in accordance

  with the laws of the State of Florida[,]” but it does not contain a forum-selection clause. (Id.

  (alteration added)).

         2.      AB Agreement

         Plaintiff and Tanguay entered into the AB Agreement on March 30, 2018. (See AB

  Agreement 1). Defining Plaintiff as “the ‘Company’” and Tanguay as “the ‘Advisor[,]’” the AB

  Agreement provides “Company wishes to engage the services of Advisor, as a member of its

  Advisory Board, to provide the services set forth below, and Advisor wishes to provide such

  services.” (Id. (alteration added; emphasis omitted)). A section titled “Advisor Services” states

  “Advisor shall act as consulting Chief Technology Officer (CTO) advising services to Company

  (the ‘Services’) as a member of its Advisory Board[.]” (Id. (alteration added; emphasis omitted)).

  The Services include, among other things, “[o]verseeing all technology for the [A]pp, web site or

  any other platform” and “[a]dvis[ing] Company on all technology strategies for Company.” (Id.

  (alterations added)).

         A “Confidentiality” section mandates “[a]ll inventions, ideas and discoveries, which shall



                                                  6
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 7 of 30
                                                    CASE NO. 20-20634-CIV-ALTONAGA/Goodman


  become Company’s property . . . shall be held secret and confidential by Advisor.” (Id. 2

  (alterations added; emphasis omitted)). Moreover,

             Advisor will not use or disclose or allow anyone else to use or disclose to any third
             party any “Confidential Information” . . . relating to Company, its products, its
             research and development, its supplies or customers and the Services to be provided
             hereunder except as may be necessary in the performance of the Services or as may
             be authorized in writing in advance by an appropriate officer of Company.

  (Id. (alteration added)). “Confidential Information” is defined to include

             any trade secrets, confidential information, knowledge, data or other information
             of Company relating to products, processes, know-how, designs, formulas, test
             data, customer lists, business plans, marketing plans and strategies, pricing
             strategies or other subject matter pertaining to any business of Company or any
             clients, customers, consultants, licensees or affiliates.

  (Id. (quotation marks omitted)).

             Like the NDNC Agreement, the AB Agreement is “governed by and construed in

  accordance with the laws of the State of Florida” and does not contain a forum-selection clause. 8

  (Id. 3).

             3.     MSA

             On March 30, 2018, Plaintiff and nVentive also entered into the MSA and an

  accompanying Statement of Work (“SOW”) for the development of the App. (See Tanguay Decl.,

  Ex. B, MSA 11–24; id., SOW 25–38; Mot. 4). The MSA provides that the parties “wish to enter

  into this Master Agreement to set out the terms and conditions under which nVentive shall perform

  certain [s]ervices . . . on an independent contractor basis[] for [Plaintiff].” (MSA 12 (alterations

  added; capitalization altered; emphasis and quotation marks omitted)). The MSA further states


  8
    Defendants note the parties executed a Stock Option Plan granting Tanguay the option to purchase 200 of
  Plaintiff’s shares as compensation under the AB Agreement. (See Mot. 5; see also Tanguay Decl., Ex. E,
  Stock Option Plan 64–79). The Stock Option Plan “is governed by the laws of the Province of Quebec, and
  the rights of all parties and the construction and effect of each provision of the Plan shall be according to
  the laws of the Province of Quebec without giving effect to the conflict of laws principles of such
  jurisdiction.” (Stock Option Plan 76).

                                                       7
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 8 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


  “nVentive represents and warrants to, and covenants with [Plaintiff] that . . . nVentive and [its]

  [e]mployees have the necessary knowledge, experience and skills to perform the [s]ervices set out

  in each and every [s]tatement of [w]ork.” (Id. 15 (alterations added; capitalization altered)). The

  SOW is governed by the terms of the MSA and sets forth the desired services, providing that

  “nVentive will design and develop the transactional IOS/Android mobile application for

  [Plaintiff].” (SOW 29 (capitalization altered)).

         The MSA requires a “[r]eceiving [p]arty” to “maintain the confidentiality of all

  Confidential Information of a [d]isclosing [p]arty and [] not release, disclose, divulge, sell or

  distribute any Confidential Information, without prior written consent of the [d]isclosing [p]arty.”

  (MSA 20 (alterations added)). Further, “[t]he [r]eceiving [p]arty may only use and copy the

  [d]isclosing [p]arty’s Confidential Information as is necessary to carry out its activities

  contemplated by this MSA and for no other purpose.” (Id. (alterations added)). “Confidential

  Information” is defined as

         any and all material and/or information of a [disclosing party], any of its [a]ffiliates,
         or third [p]arties to which the [d]isclosing [p]arty has an obligation of
         confidentiality, which has or will come into the possession or knowledge of the
         [receiving party] in connection with or as a result of entering into this MSA,
         including information about past, present or future business, finances, forecast,
         clients, suppliers, technologies, and includes specifically, as the case may be,
         source code of any software defined as [p]re-[e]xisting [w]ork.

  (Id. 13 (alterations added; emphasis and quotation marks omitted)).

         The MSA contains a choice-of-law and forum-selection clause providing

         [t]his MSA shall be governed by and interpreted in accordance with the laws of the
         province of Quebec, excluding rules of private international law that lead to the
         application of the laws of any other jurisdiction. The courts of Montreal shall have
         the exclusive jurisdiction to hear any matter arising in connection with this MSA.
         The [p]arties hereby waive any right to a trial by jury with respect to any lawsuit or
         judicial proceeding arising [sic] or relating to this MSA.

  (Id. 23 (alterations added)).

                                                     8
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 9 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


          4.      Subscription Agreement

          Finally, Plaintiff and nVentive entered into a Subscription Agreement on April 4, 2018.

  (See Tanguay Decl., Ex. C, Subscription Agreement 39–59). Regarding fees and payment for

  nVentive’s services, the SOW provides in part that Plaintiff “will issue equity to nVentive in the

  form of an option for 200 shares at a $1.25MM valuation in addition to 500 founders shares.”

  (SOW 36 (capitalization altered)). In accordance with that provision, the parties executed the

  Subscription Agreement as to the shares. (See Mot. 4).

          Like the MSA, the Subscription Agreement contains a choice-of-law and forum-selection

  clause, which provides

          [t]his Agreement will be governed by and construed in accordance with the laws of
          the Province of Quebec, excluding its conflicts of laws principles. You hereby
          irrevocably consent to the exclusive jurisdiction of the courts of the Province of
          Quebec in connection with any matter arising under this Agreement.

  (Subscription Agreement 50 (alteration added)).

  C.      Defendants’ Motion

          Defendants move to dismiss the Complaint (1) based on the forum-selection clauses in the

  MSA and Subscription Agreement and the doctrine of forum non conveniens; (2) for improper

  venue; (3) for lack of personal jurisdiction; and (4) for failure to state a claim for relief. (See

  generally Mot.). Because the Court finds the MSA’s forum-selection clause 9 applies to this dispute

  and grants Defendants’ Motion based on forum non conveniens, the Court declines to address

  Defendants’ remaining arguments. 10


  9
   The Court concludes Plaintiff’s claims arise under the MSA, the central document of the parties’ business
  relationship, and therefore does not address whether the Subscription Agreement’s forum-selection clause
  also applies.
  10
    “Under appropriate conditions, a court should consider dismissal on forum non conveniens grounds
  without first determining whether personal jurisdiction is proper . . . .” McCoy v. Sandals Resorts Int’l,
  Ltd., No. 19-cv-22462, 2019 WL 3531523, at *1 (S.D. Fla. Aug. 2, 2019) (alteration added). “As the

                                                      9
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 10 of 30
                                                     CASE NO. 20-20634-CIV-ALTONAGA/Goodman


                                                 II. STANDARD

           A motion to dismiss based on the applicability of a forum-selection clause requiring the

   parties to litigate in a foreign country is properly analyzed “through the doctrine of forum non

   conveniens.” Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 60

   (2013). “The doctrine of forum non conveniens permits a court with venue to decline to exercise

   its jurisdiction when the parties’ and court’s own convenience, as well as the relevant public and

   private interests, indicate that the action should be tried in a different forum.” Pierre-Louis v.

   Newvac Corp., 584 F.3d 1052, 1056 (11th Cir. 2009) (italicization added). In general, to obtain

   dismissal on the ground of forum non conveniens, a defendant must show:

           (i) that an adequate alternative forum is available, (ii) that relevant public and
           private interests weigh in favor of dismissal, and (iii) that the plaintiff can reinstate
           his suit in the alternative forum without undue inconvenience or prejudice.
           Pertinent private interests of the litigants include relative ease of access to evidence
           in the competing fora, availability of witnesses and compulsory process over them,
           the cost of obtaining evidence, and the enforceability of a judgment. Relevant
           public interests include the familiarity of the court(s) with the governing law, the
           interest of any foreign nation in having the dispute litigated in its own courts, and
           the value of having local controversies litigated locally.

   Id. (quoting Liquidation Comm’n of Banco Intercontinental, S.A. v. Renta, 530 F.3d 1339, 1356–

   57 (11th Cir. 2008)).

           “The calculus changes, however, when the parties’ contract contains a valid forum-

   selection clause, which represents the parties’ agreement as to the most proper forum.” Atl. Marine

   Constr. Co., 571 U.S. at 63 (quotation marks and citation omitted). Because a valid forum-

   selection clause “protects [the parties’] legitimate expectations and furthers vital interests of the




   Supreme Court explained[,] . . . where subject-matter or personal jurisdiction is difficult to determine, and
   forum non conveniens considerations weigh heavily in favor of dismissal, the court properly takes the less
   burdensome course.” Id. at *1–2 (alterations added; quoting Sinochem Int’l Co. v. Malaysia Int’l Shipping
   Corp., 549 U.S. 422, 436 (2007); other citation omitted)).

                                                        10
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 11 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   justice system[,]” it should be “given controlling weight in all but the most exceptional cases.” Id.

   (alterations added; quotation marks and citations omitted).

           The presence of a valid forum-selection clause requires the district court to adjust its forum

   non conveniens analysis in three ways. See id. First, “the plaintiff’s choice of forum merits no

   weight. Rather, as the party defying the forum-selection clause, the plaintiff bears the burden of

   establishing that transfer to the forum for which the parties bargained is unwarranted.” Id. Second,

   the district court should only consider the public-interest factors, as the parties “waive the right to

   challenge the preselected forum as inconvenient or less convenient for themselves or their

   witnesses, or for their pursuit of the litigation.” Id. at 64. Third, “when a party bound by a forum-

   selection clause files suit in a different forum than the one pre-selected, the plaintiff’s chosen

   venue’s choice-of-law rules will not apply.” Vanderham v. Brookfield Asset Mgmt., Inc., 102 F.

   Supp. 3d 1315, 1319 (S.D. Fla. 2015) (citing Atl. Marine Constr. Co., 571 U.S. at 64).

                                            III.    DISCUSSION

          Defendants argue the MSA’s forum-selection clause is enforceable and applies to all of

   Plaintiff’s claims, and consequently, under the modified forum non conveniens analysis, the case

   should be dismissed. (See Mot. 6–12).

   A.     Enforceability and Applicability of the Forum-Selection Clause

          The MSA’s forum-selection clause is enforceable and mandatory. (See id. 6–8). “Forum-

   selection clauses are presumptively valid and enforceable unless the plaintiff makes a ‘strong

   showing’ that enforcement would be unfair or unreasonable under the circumstances.” Krenkel v.

   Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009) (citing Carnival Cruise Lines, Inc.

   v. Shute, 499 U.S. 585, 593–95 (1991); and M/S Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 10

   (1972)). Plaintiff does not challenge the forum-selection clause on this basis. (See generally



                                                     11
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 12 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   Resp.). And the clause is mandatory because it “dictates an exclusive forum for litigation under

   the contract.” Glob. Satellite Commc’n Co. v. Starmill U.K. Ltd., 378 F.3d 1269, 1272 (11th Cir.

   2004) (quotation marks and citation omitted); (see also MSA 23 (“The courts of Montreal shall

   have the exclusive jurisdiction to hear any matter arising in connection with this MSA.” (emphasis

   added))).

          The parties’ arguments center on whether the forum-selection clause applies to Plaintiff’s

   claims. As stated, the MSA’s forum-selection clause provides “[t]he courts of Montreal shall have

   the exclusive jurisdiction to hear any matter arising in connection with this MSA.” (MSA 23

   (alteration and emphasis added)).

          “In this circuit, forum selection clauses are broadly construed to effectuate an orderly and

   efficient resolution of all claims arising between the parties to a contract and to promote

   enforcement of those clauses consistent with the parties’ intent.” Pods, Inc. v. Paysource, Inc.,

   No. 8:05-cv-1764, 2006 WL 1382099, at *2 (M.D. Fla. May 19, 2006) (citing Stewart Org., Inc.

   v. Ricoh Corp., 810 F.2d 1066, 1070 (11th Cir. 1987)). “[F]orum selection clauses are to be

   interpreted by reference to ‘ordinary contract principles.’” Cornett v. Carrithers, 465 F. App’x

   841, 842 (11th Cir. 2012) (alteration added; quoting Snapper, Inc. v. Redan, 171 F.3d 1249, 1261

   (11th Cir. 1999)). “[T]he plain meaning of a contract’s language governs its interpretation[;]” and

   “[t]he court must look at the contract as a whole, the parties, and the purpose of the agreement to

   best determine the intent of the parties in interpreting the agreement.” Slater v. Energy Servs. Grp.

   Int’l, Inc., 634 F.3d 1326, 1330 (11th Cir. 2011) (alterations added; citations and footnote call

   number omitted).

          Where, as here, “a clause refers to claims or actions ‘arising under or in connection with’

   the contract, the clause is taken to include ‘all causes of action arising directly or indirectly from



                                                    12
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 13 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   the business relationship evidenced by the contract.’” McCoy v. Sandals Resorts Int’l, Ltd., No.

   19-cv-22462, 2019 WL 6130444, at *11 (S.D. Fla. Nov. 19, 2019) (emphasis omitted; quoting

   Stewart Org., Inc., 810 F.2d at 1070). This includes statutory and tort claims, not just contractual

   claims directly relating to the contract. See Stiles v. Bankers Healthcare Grp., Inc., 637 F. App’x

   556, 560 (11th Cir. 2016) (citations omitted). When there is more than one contract between the

   parties, “the Eleventh Circuit has indicated a claim is more likely to be related to a contract when

   that contract is the central document in the parties’ relationship.” Espie v. Wash. Nat’l Ins. Co.,

   No. 2:14cv6, 2014 WL 2921022, at *6 (M.D. Ala. June 27, 2014) (quotation marks omitted;

   quoting Int’l Underwriters AG v. Triple I: Int’l Investments, Inc., 533 F.3d 1342, 1347 (11th Cir.

   2008)).

             Defendants argue Plaintiff’s claims “all arise from the App’s development[,] which is the

   subject matter of the MSA” (Mot. 8 (alteration added)), pointing to Plaintiff’s allegations that

   “Defendants failed to develop the App, misused confidential information gained in working on the

   App, or misrepresented their expertise in developing the App” (id. 3–4). Plaintiff disagrees, stating

   “the focus of the Complaint is not on the development of the App, but rather the improper use of

   confidential information provided to Defendants under both the NDNC Agreement and the AB

   Agreement[]” (Resp. 4 (alteration added)); and the claims therefore do not arise out of the MSA

   and are not subject to its forum-selection clause (see id. 7). Plaintiff’s attempt to cabin its claims

   in this way fails.

             Plaintiff’s claims do fall under the scope of the MSA’s forum-selection clause. The MSA

   “set[s] out the terms and conditions under which nVentive shall perform certain [s]ervices” for

   Plaintiff (MSA 12 (alterations added; capitalization altered)), namely the “design and

   develop[ment] [of] the transactional IOS/Android mobile application” (SOW 29 (alterations



                                                    13
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 14 of 30
                                                    CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   added)). The MSA thus embodies the parties’ business relationship for the development of the

   App.

              At bottom, Plaintiff’s claims concern a purported “scheme to lure [Plaintiff] under false

   pretenses into business relationships with Defendants through which Defendants would

   improperly attempt to steal [Plaintiff’s] confidential information . . . as well as to acquire or attempt

   to improperly acquire the company or a substantial percentage of ownership, and/or to acquire or

   misdirect the company’s money and opportunities.” (Compl. ¶ 26 (alterations added)). Plaintiff

   alleges Defendants gained Plaintiff’s trade secrets and other confidential information via the

   parties’ contractual relationship for advisory services related to development of the App. (See id.

   ¶¶ 16–17, 70, 11 38, 55, 80–81, 90, 102, 111, 138). Defendants allegedly misused that information

   by usurping Plaintiff’s business opportunities and creating an app that would compete with

   Plaintiff’s App. (See id. ¶¶ 72–73, 12 41, 43, 59–60, 93, 98, 113–14, 139, 148). Defendants, as part

   of this scheme, allegedly misrepresented that they would build the App on the proper technology

   platform with the intention of inducing Plaintiff to contract with them and misusing Plaintiff’s

   confidential information (see id. ¶¶ 25–26, 124, 126, 128); defamed Plaintiff and its personnel to

   investors, potential investors, and other third parties who were interested in the App in order to

   establish relationships with those parties (see id. ¶¶ 27–28, 151); and failed to complete

   development of Plaintiff’s App to limit competition with Defendants’ competing app and business

   (see id. ¶¶ 44, 107, 142).

              Considering these allegations, the claims stated in the Complaint plainly “aris[e] directly

   or indirectly from the business relationship evidenced by the [MSA]” for the App’s development.



   11
        (See Compl. 7).
   12
        (See id.).

                                                      14
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 15 of 30
                                                      CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   McCoy, 2019 WL 6130444, at *11 (alterations added; quotation marks, citation, and emphasis

   omitted). Eight of Plaintiff’s claims concern Defendants’ alleged disclosure and misappropriation

   of Plaintiff’s confidential information gained in advising Plaintiff on the App: violation of the

   DTSA (Count I), breach of the NDNC Agreement (Count II), breach of the AB Agreement (Count

   III), breach of fiduciary duty (Count IV), tortious interference (Count V), breach of the implied

   covenant of good faith and fair dealing (Count VI), misappropriation of trade secrets under the

   FUTSA (Count VII), and unfair competition (Count X). Plaintiff’s fraudulent inducement and

   negligent misrepresentation claims (Counts VIII and IX) arise from Defendants’ purported

   misrepresentations that induced Plaintiff to enter into App-related contracts with them, under the

   protection of which Plaintiff disclosed its confidential information. And Plaintiff’s defamation

   claim (Count XI) alleges Defendants made false statements to third parties who were interested in

   the App in order to usurp Plaintiff’s opportunities with those parties. 13

           Plaintiff maintains its claims arise under the NDNC and AB Agreements because the

   claims relate to the misuse of confidential information disclosed under the protection of those

   agreements. (See Resp. 4–7; Pl.’s Suppl. Br. 4–6). According to Plaintiff, the MSA had an


   13
      Counts III and IV are against Tanguay only, while the remaining claims are against both Defendants.
   Defendants are correct that Tanguay is bound by the forum-selection clause even though he is not a
   signatory to the MSA. (See Mot. 10–11).

   “In order to bind a non-party to a forum selection clause, the party must be closely related to the dispute
   such that it becomes foreseeable that it will be bound.” Lipcon v. Underwriters at Lloyd’s, London, 148
   F.3d 1285, 1299 (11th Cir. 1998) (quotation marks and citations omitted). Tanguay is central to the
   contractual relationship between the parties; he is nVentive’s president (see Tanguay Decl. ¶ 2) and signed
   the MSA on behalf of nVentive (see MSA 24). Indeed, Plaintiff alleges “Defendant nVentive is an alter
   ego of Defendant Tanguay” (Compl. ¶ 4), and most of Plaintiff’s allegations refer to both Defendants
   together (see generally id.). The MSA’s forum-selection clause thus covers the claims asserted against
   Tanguay. See Tradex Glob. Master Fund SPC Ltd v. Palm Beach Capital Mgmt. LLC, No. 09-21622-Civ,
   2009 WL 10644816, at *3 (S.D. Fla. Dec. 4, 2009), report and recommendation adopted, 2010 WL
   11442204 (S.D. Fla. Mar. 1, 2010) (“[O]fficers of a corporate signatory can satisfy the closely-related test.”
   (alteration added)); Gonzalez v. Watermark Realty Inc., No. 09-60265-Civ, 2010 WL 1299740, at *4 (S.D.
   Fla. Mar. 30, 2010) (finding the defendant was bound by the forum-selection clause in an agreement she
   signed on behalf of a signatory because she was integral to the transaction reflected by the agreement).

                                                        15
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 16 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   “entirely separate purpose[]” — the MSA was for creating the App, while the NDNC and AB

   Agreements were specifically for advising Plaintiff on its business decisions (Pl.’s Suppl. Br. 3

   (alteration added)) — and Plaintiff’s Complaint therefore does not arise out of the MSA (see Resp.

   7). Again, Plaintiff’s argument fails to persuade.

          Plaintiff insists “[t]he business relationships in each of the agreements varies greatly[,]”

   explaining that “[t]he NDNC [Agreement] was for the parties to exchange confidential information

   concerning Plaintiff’s business prior to going live to the public at large; the AB Agreement [wa]s

   for governing Tanguay’s position on Plaintiff’s advisory board; [and] the MSA was for the

   development of a specific mobile application[.]”        (Pl.’s Suppl. Br. 5 (alterations added)).

   Plaintiff’s contentions are belied by the language of the contracts and Plaintiff’s own allegations.

          The NDNC Agreement protects confidential information the parties intended to disclose in

   light of a potential relationship for the development of an app. (See Compl. ¶ 16 (“Defendants

   entered into [the NDNC Agreement] so that they could discuss and Defendant Tanguay could

   advise concerning building the App.” (alteration added)); NDNC Agreement 1 (“The [p]arties wish

   to work together in the creation of mobile applications . . . (the ‘Opportunity’), and in connection

   with the Opportunity, each [p]arty may disclose to the other confidential technical and business

   information[.]” (alterations added))). The AB Agreement was executed on the same day as the

   MSA and SOW and provides for Tanguay’s supervision of “all technology for the [A]pp” and

   “[a]dvi[ce] [] on all technology strategies[.]” (AB Agreement 1 (alterations added); see also

   Compl. ¶ 76 (“As an Advisory Board [m]ember, Defendant Tanguay would advise [Plaintiff] on

   the most central and critical part of [Plaintiff’s] business — the App[.]” (alterations added))). The

   NDNC and AB Agreements are thus part of the parties’ business relationship for the App’s

   development.



                                                    16
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 17 of 30
                                                     CASE NO. 20-20634-CIV-ALTONAGA/Goodman


           And because the MSA is “the central document in the parties’ relationship[,]” its forum-

   selection clause is “more likely” to cover Plaintiff’s claims, even if the Complaint invokes the

   NDNC and AB Agreements’ protection of confidential information. 14 Espie, 2014 WL 2921022,

   at *6 (quotation marks and citation omitted); see also id. (finding a forum-selection clause in a

   “Sales Representative Agreement” authorizing the plaintiff to sell the defendant’s insurance

   applied to the plaintiff’s claims even though the claims “relate[d] most directly to a subsequent

   agreement” modifying certain compensation provisions); Blue Ocean Corals, LLC v. Phoenix

   Kiosk, Inc., No. 14-Civ-61550, 2014 WL 4681006, at *8 (S.D. Fla. Sept. 19, 2014) (concluding

   forum-selection clauses in two Terms and Conditions covered the plaintiff’s claims that related to

   an earlier Confidentiality Agreement because the Terms and Conditions constituted “the central

   documents in the relationship pursuant to which [the] [p]laintiff is suing [the] [d]efendants in this

   action” (alterations added)).

           That the causes of action are arguably more closely related to the NDNC and AB

   Agreements does not mandate a different conclusion. See Espie, 2014 WL 2921022, at *4 (“[The

   plaintiff’s] argument, that the fact that [it] is suing under a different contract than the one which

   contains the forum-selection clause means the clause does not apply, is [] simplistic and

   unpersuasive.” (alterations added; footnote call number omitted)). On this point, Blue Ocean

   Corals is instructive.




   14
      Defendants note (see Mot. 5) the MSA also contains a provision for the protection of confidential
   information and prohibits the improper use of that information (see MSA 20 (“A [r]eceiving [p]arty shall
   maintain the confidentiality of all Confidential Information of a [d]isclosing [p]arty and shall not release,
   disclose, divulge, sell or distribute any Confidential Information, without the prior written consent of the
   [d]isclosing [p]arty. The [r]eceiving [p]arty may only use and copy the [d]isclosing [p]arty’s Confidential
   Information as is necessary to carry out its activities contemplated by this MSA and for no other purpose.”
   (alterations added))).

                                                        17
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 18 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


             The dispute in Blue Ocean Corals arose out of a contractual relationship between the

   parties. See 2014 WL 4681006, at *1. In December 2012, the plaintiff and one of the defendants

   entered into a Confidentiality Agreement “to restrict the use and disclosure of confidential

   information exchanged in discussions towards ‘the establishment of a possible business

   relationship between the parties[.]’” Id. (alteration added)). Several months later, another

   defendant — a successor entity to the first defendant — contracted with the plaintiff for certain

   services. See id. The parties’ relationship was governed by several documents, including purchase

   orders, sales orders, and two Terms and Conditions containing identical forum-selection clauses.

   See id. at *1–2. The plaintiff sued three defendants, all related entities, for claims similar to those

   asserted here — breach of the purchase orders; fraudulent inducement; breach of the

   Confidentiality Agreement; violation of the Florida Deceptive and Unfair Trade Practices Act;

   intentional interference with contractual relations; interference with prospective economic

   advantage; and violation of the FUTSA. See id. at *2.

             The defendants sought to dismiss the case based on forum non conveniens given the forum-

   selection clauses provided “any action arising out of or relating to this [a]greement shall be in the

   Superior Courts of Arizona located within Maricopa County.” Id. (alteration added). As here, the

   plaintiff contended the clauses did not encompass all its claims. See id. at *7. Specifically, the

   plaintiff “argue[d] that the forum-selection clauses ha[d] no application to the Confidentiality

   Agreement . . . and consequently to the causes of action derivative of that agreement[,]” which the

   court construed to “include the breach of contract claim with respect to the Confidentiality

   Agreement and the FUTSA claim, and perhaps the intentional interference with contractual

   relations and interference with prospective economic advantage claims as well.” Id. (alterations

   added).



                                                     18
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 19 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


             The court rejected the plaintiff’s argument and concluded all claims were covered by the

   forum-selection clauses, noting that “[e]ven if some of the allegations . . . pertain to the disclosure

   of proprietary and confidential information arguably connected to the Confidentiality Agreement,

   those allegations also ‘arise from’ the business relationship evidenced by the Terms and

   Conditions.” Id. at *8 (alterations added). The court emphasized “the Confidentiality Agreement

   was preliminary and anticipatory” and “pertained to the exchange of confidential information

   towards ‘the establishment of a possible business relationship between the parties[,]’” while the

   Terms and Conditions were the central documents in the parties’ relationship. Id. (alteration

   added).

             The same conclusion follows here. Even if some or all of Plaintiff’s claims relating to

   disclosure and misuse of confidential information are more directly connected to the NDNC and

   AB Agreements than to the MSA, the claims also arise from the business relationship evidenced

   by the MSA. In particular, the NDNC Agreement was meant to be “preliminary and anticipatory.”

   It provided “each [p]arty may disclose to the other confidential technical and business information”

   in anticipation of a potential business relationship for “the creation of mobile applications . . . (the

   ‘Opportunity’)[;]” did not “obligate either [p]arty to proceed with any transaction between

   them[;]” and gave each party “the right, in its sole discretion, to terminate the discussions

   contemplated by this Agreement concerning the Opportunity.”                 (NDNC Agreement 1–2

   (alterations added)).

             By contrast, the MSA, like the Terms and Conditions in Blue Ocean Corals, is the central

   document in the parties’ business relationship: it “set[s] out the terms and conditions” (MSA 12

   (alteration added)) for the “design and develop[ment] [of] the transactional IOS/Android mobile

   application for [Plaintiff]” (SOW 29 (alterations added)). Mindful that the forum-selection clause



                                                     19
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 20 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   should be “broadly construed to effectuate an orderly and efficient resolution of all claims arising

   between the parties[,]” Pods, Inc., 2006 WL 1382099, at *2 (alteration added; citation omitted),

   the Court concludes Plaintiff’s claims “aris[e] in connection with th[e] MSA” and therefore fall

   under the scope of the MSA’s forum-selection clause (MSA 23 (alterations added)). 15

   B.     Modified Forum Non Conveniens Analysis

          Because a valid forum-selection clause applies to Plaintiff’s claims, the Court will not

   consider the parties’ private interests in evaluating the Motion. See Atl. Marine Constr. Co., 571

   U.S. at 64. Under the modified forum non conveniens analysis, the Court assesses (1) whether an

   adequate alternative forum is available, (2) whether the public-interest factors weigh in favor of

   dismissal, and (3) whether Plaintiff can reinstate its suit in the alternative forum without undue

   inconvenience or prejudice. See Jiangsu Hongyuan Pharm. Co. v. DI Glob. Logistics Inc., 159 F.

   Supp. 3d 1316, 1328 (S.D. Fla. 2016) (citing GDG Acquisitions, LLC v. Gov’t of Belize, 749 F.3d

   1024, 1028 (11th Cir. 2014)).

          1.      Adequacy and Availability of the Courts of Quebec

          The defendant “bears the burden of demonstrating” a forum is both available and adequate.

   King v. Cessna Aircraft Co., 562 F.3d 1374, 1382 (11th Cir. 2009) (per curiam). An available and

   adequate forum is one in which the court “can assert jurisdiction over the litigation (availability),

   cognizant that only in rare circumstances will the remedy offered by the other forum be clearly

   unsatisfactory (adequacy).” Karl v. Starwood Hotels & Resorts Worldwide, Inc., No. 13-24051-

   Civ, 2014 WL 11906608, at *2 (S.D. Fla. Feb. 21, 2014) (citing Aldana v. Del Monte Fresh

   Produce N.A., Inc., 578 F.3d 1283, 1290 (11th Cir. 2009)). “Availability and adequacy warrant


   15
     Defendants urge the Court to find the MSA, Subscription Agreement, and AB Agreement form one
   contract because they were executed at or near the same time, and the MSA constituted a novation of the
   NDNC Agreement. (See Mot. 9–11; Reply 3–6; Defs.’ Suppl. Mem. 1–4). The Court need not make these
   determinations to conclude the MSA’s forum-selection clause covers Plaintiff’s claims.

                                                     20
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 21 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   separate consideration.” Leon v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001) (citation

   omitted). Defendants contend Quebec is an adequate and available forum because they “have filed

   suit in Quebec[,] and Quebec can provide for litigation of [Plaintiff’s] allegations and offer

   possible redress to [Plaintiff].” (Mot. 12 (alterations added)).

          A forum is generally considered available if the defendant is “amenable to process in the

   other jurisdiction.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 n.22 (1981) (quotation marks

   and citation omitted). The alternative forum must “possess[] jurisdiction over the whole case,

   including all of the parties[.]” Wilson v. Island Seas Invs., Ltd., 590 F.3d 1264, 1269 (11th Cir.

   2009) (alterations added; citation omitted).

          Tanguay is a citizen and resident of Quebec, nVentive is a Canadian corporation

   headquartered in Quebec (see Tanguay Decl. ¶ 2), and Defendants have initiated a lawsuit against

   Plaintiff there on related issues (see id., Ex. F., Quebec Lawsuit Docs. 80–146). Accordingly,

   there is no indication Quebec is not an available forum, particularly where Plaintiff has entirely

   failed to address in its written briefing the availability requirement. (See generally Resp.); see also

   Avia Support Int’l, Inc. v. Acts Aero Tech. Support & Servs., Inc., No. 09-21812-Civ, 2010 WL

   11505692, at *1, *7 & n.7 (S.D. Fla. Aug. 31, 2010) (noting Quebec courts would have personal

   jurisdiction over the defendants, Canadian corporations with their principal places of business in

   Quebec, in a suit involving breach-of-contract and related claims); Logan Int’l Inc. v. 1556311

   Alberta Ltd., 929 F. Supp. 2d 625, 632 (S.D. Tex. 2012) (finding Canada was an available

   alternative forum because a party had a related lawsuit pending there and “[t]here [wa]s no

   indication that the Canadian [d]efendants would not be subject to personal jurisdiction in the

   Canadian lawsuit” (alterations added)).

          A forum is adequate if it provides the potential for redress of the plaintiff’s injuries. See



                                                     21
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 22 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   King, 562 F.3d at 1382 (citing Piper Aircraft Co., 454 U.S. at 255 n.22). It is not necessary for

   the alternative forum to be “a perfect forum” for it to provide a remedy for the plaintiff. Satz v.

   McDonnell Douglas Corp., 244 F.3d 1279, 1283 (11th Cir. 2001). Further, the plaintiff must offer

   “evidence” of “partiality or delay . . . typically associated with the adjudication of similar claims”

   in the alternative forum before the defendant bears the “ultimate burden of persuasion” to prove

   the forum’s availability. Leon, 251 F.3d at 1311–12 (emphasis and alterations added; citation

   omitted).

          Plaintiff has offered no such evidence, and there is nothing to suggest Quebec will provide

   inadequate relief to Plaintiff. (See generally Resp.); see also Avia Support Int’l, Inc., 2010 WL

   11505692, at *13 (finding Quebec “cannot be said to afford remedies that are ‘clearly

   unsatisfactory’ or ‘amount to no remedy at all’” where the plaintiff failed to rebut the presumption

   that Quebec was an adequate forum); McNeil v. Stanley Works, 33 F. App’x 322, 325 (9th Cir.

   2002) (“Canada is not unsuitable . . . simply because the rights and legal protections provided by

   Canadian law may be less extensive than those afforded by United States law.” (alteration added;

   citation omitted)); Ledingham v. Parke-Davis Div. of Warner-Lambert Co., 628 F. Supp. 1447,

   1450 (E.D.N.Y. 1986) (“[A]lthough plaintiff’s potential damage award may be smaller in Canada,

   and although litigation there might be more expensive and more difficult, the [c]ourt finds that

   there is no danger that plaintiff will be deprived of a remedy or treated unfairly there.” (alterations

   added; citation omitted)).

          In sum, Quebec is an available and adequate alternative forum for Plaintiff’s claims.

          2.      Public-Interest Factors

          Defendants maintain the public-interest factors weigh in favor of dismissal. (See Mot. 11–

   12). As stated, “[t]he relevant public interests include ‘the familiarity of the court(s) with the



                                                     22
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 23 of 30
                                                      CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   governing law, the interest of any foreign nation in having the dispute litigated in its own courts,

   and the value of having local controversies litigated locally.’” Jiangsu Hongyuan Pharm. Co., 159

   F. Supp. 3d at 1328 (alteration added; quoting Pierre-Louis, 584 F.3d at 1065; other citation

   omitted).    A court should also consider the administrative difficulties flowing from court

   congestion, the avoidance of unnecessary problems in conflict of laws or in the application of

   foreign law, and the unfairness of burdening citizens in an unrelated forum with jury duty. See

   Piper Aircraft Co., 454 U.S. at 241 n.6 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 509 (1947)).

           The Eleventh Circuit “do[es] not require the district court to explicitly consider every . . .

   public interest factor[,]” especially “when the relevant . . . public factors weigh in favor of

   dismissal.” Wylie v. Island Hotel Co. Ltd., 774 F. App’x 574, 580 (11th Cir. 2019) (alterations

   added; citations omitted). The Court addresses the relevant factors.

           Administrative difficulties flowing from court congestion. Both parties acknowledge that

   while “the Southern District of Florida has one of the busiest dockets in the country,” weighing in

   favor of dismissal, “this factor generally does not warrant significant consideration in the forum

   non conveniens analysis, and the Court does not accord it much weight.” 16 Gordon v. Sandals


   16
      Plaintiff contends Quebec “has significant issues as to the administration of justice on these claims
   compared to this District[,]” pointing to “the inability to get a jury trial,” Quebec courts’ delay of
   commencement of trial “until some two (2) years after the filing of joint declaration that the case is ready
   for trial[,]” and the current “suspen[sion] for civil non-emergency matters since March 2020” due to
   COVID-19. (Pl.’s Suppl. Br. 8 (alterations added)). But Plaintiff “has not shown that adjudication of the
   parties’ dispute[] would be more expeditious in [Florida] than in [Quebec.]” Belacon Pallet Servs., LLC v.
   Amerifreight, Inc., No. 1:15cv191, 2016 WL 8999936, at *6 (N.D. Fla. Mar. 26, 2016) (alterations added).
   It bears mentioning jury trials are also suspended in this District due to the COVID-19 pandemic until
   January 2021.

   Furthermore, to the extent Plaintiff intends to assert Quebec is an inadequate forum, Plaintiff’s argument
   fails to persuade. “[T]he inability to get a jury trial” does not mean Quebec is an inadequate forum (Pl.’s
   Suppl. Br. 8 (alteration added)), as a forum need not be “perfect” for it to provide a satisfactory remedy,
   Satz, 244 F.3d at 1283; see also McNeil, 33 F. App’x at 325 (“Canada is not unsuitable . . . simply because
   the rights and legal protections provided by Canadian law may be less extensive than those afforded by
   United States law.” (alteration added; citation omitted)). And Plaintiff’s “evidence” of delay is insufficient.
   As discussed, an alternative forum is presumptively adequate until “the plaintiff produces significant

                                                         23
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 24 of 30
                                                       CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   Resorts Int’l, Ltd., 418 F. Supp. 3d 1132, 1142 (S.D. Fla. 2019) (alterations added); (see also Pl.’s

   Suppl. Br. 6 n.6; Defs.’ Suppl. Mem. 6–7).

           Governing law and the avoidance of unnecessary problems in conflict of laws or in the

   application of foreign law. Defendants assert “[t]he vast majority, if not all, issues in this dispute

   are governed by Quebec law[.]” (Mot. 11 (alterations added)). In a cursory footnote, Defendants

   explain “[t]he MSA, SOW, and Subscription Agreement provide Quebec law governs[;]” the

   NDNC Agreement — which is governed by Florida law — “is inapplicable” because it was

   superseded by the MSA; and the AB Agreement’s Florida choice-of-law provision does not apply

   because “the Stock Option Plan entered in conjunction with the AB Agreement provides for

   Quebec law” and “any ambiguity[] must be construed against [Plaintiff]” since it drafted both

   agreements. (Mot. 11 n.9 (alterations added)).

           Plaintiff maintains the NDNC and AB Agreements are governed by Florida law, and

   Defendants “do not present any reasons why (or how) these agreements should (or could) be

   interpreted under the laws of Quebec.” (Pl.’s Suppl. Br. 7–8; see also Resp. 9 (stating the Stock

   Option Plan’s Quebec choice-of-law provision does not apply because “[t]here is no cause of

   action or material allegation in the Complaint related to the Stock Option Plan” (alteration

   added))). Plaintiff also points out the Complaint includes federal and state statutory claims


   evidence documenting the partiality or delay (in years) typically associated with the adjudication of similar
   claims, and these conditions are so severe as to call the adequacy of the forum into doubt[.]” Leon, 251
   F.3d at 1312 (alteration added).

   Plaintiff fails to show the delay is so severe as to render Quebec an inadequate forum, particularly where
   Plaintiff has not provided evidence of the courts’ adjudication of claims similar to those asserted here. See
   Banco Latino v. Gomez Lopez, 17 F. Supp. 2d 1327, 1332 (S.D. Fla. 1998) (“[D]elays of two or three years
   are of no significance in the forum non conveniens analysis[.]” (alterations added; citing Bhatnagar v.
   Surrendra Overseas Ltd., 52 F.3d 1220, 1227 (3d Cir. 1995)); Kyla Shipping Co. v. Shanghai Zhenhua
   Heavy Indus. Co., No. Civ.A. 09-00765, 2012 WL 1565634, at *6 (S.D. Ala. Apr. 30, 2012) (noting “[d]elay
   is rarely the basis for declaring a forum inadequate” and finding the plaintiff “failed to substantiate its
   assertion of delay” because of “the lack of specificity regarding the ‘similar’ cases” (alteration added; citing
   Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1331 (11th Cir. 2011))).

                                                         24
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 25 of 30
                                                 CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   requiring the application of U.S. law. (See Resp. 9).

          In their Supplemental Memorandum, Defendants acknowledge “what law applies to

   [Plaintiff’s] eleven counts is complicated” and “indisputably th[e] Court would be ensnared in

   difficult choice of law determinations that are more complicated by the fact that at least some

   issues would be governed by Quebec law requiring documents and law be translated from French.”

   (Defs.’ Suppl. Mem. 7–8 (alterations added)). Defendants’ point is well-taken.

          “Choice of law considerations, particularly the application of foreign rules of decision, are

   an important public factor in considering a motion to dismiss for forum non conveniens.” In re

   Banco Santander Sec.-Optimal Litig., 732 F. Supp. 2d 1305, 1339 (S.D. Fla. 2010) (citing Magnin

   v. Teledyne Cont’l Motors, 91 F.3d 1424, 1430 (11th Cir. 1996)). Plaintiff asserts a federal

   statutory claim; a state statutory claim; three contractual claims; and various tort claims. (See

   generally Compl.). If the Court retained the case, the Court would be required to determine what

   law applies to each of Plaintiff’s eleven claims. And because Plaintiff “file[d] suit in a different

   forum than the one pre-selected” by the forum-selection clause, it is possible that Plaintiff’s

   “chosen venue’s choice-of-law rules will not apply.” Vanderham, 102 F. Supp. 3d at 1319

   (alterations added; citing Atl. Marine Constr. Co., 571 U.S. at 64).

          “[W]hile there is some question as to whether foreign law would ultimately apply to all

   aspects of th[is] case[], there is no question that th[is] case[] would ensnare th[e] [C]ourt in a

   difficult choice of law determination.” Proyectos Orchimex de Costa Rica, S.A. v. E.I. du Pont de

   Nemours & Co., 896 F. Supp. 1197, 1204 (M.D. Fla. 1995) (alterations added). “The Court does

   not, and need not, decide which nations’ laws would apply to which claims. Such claim-by-claim

   analysis would defeat one of the purposes of forum non conveniens, which is to avoid knotty

   conflicts of law issues.” Banco Santander, 732 F. Supp. 2d at 1339; see also Piper Aircraft Co.,



                                                   25
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 26 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   454 U.S. at 251 (“[T]he public interest factors point towards dismissal where the court would be

   required to untangle problems in conflict of laws, and in law foreign to itself.” (alteration added;

   quotation marks and citation omitted)); Sibaja v. Dow Chem. Co., 757 F.2d 1215, 1218–19 (11th

   Cir. 1985) (“The forum non conveniens doctrine is ‘designed in part to help courts avoid

   conducting complex exercises in comparative law[.]’” (alteration added; quoting Piper Aircraft

   Co., 454 U.S. at 251)). Accordingly, “[w]ithout deciding the choice of law issue,” the Court finds

   that the possibility that it will have to engage in a complex analysis involving conflict of laws and

   foreign law “weighs strongly in favor of dismissal.” Proyectos Orchimex de Costa Rica, S.A., 896

   F. Supp. at 1204 (alteration added).

          Local and sovereign interests. Defendants contend Quebec “has a strong interest in having

   this dispute litigated in its courts” because the parties contracted to litigate in Quebec; the claims

   are governed by Quebec law; nVentive is a Quebec entity and Tanguay is a Quebec resident; and

   Plaintiff’s principals are originally from Quebec. (Mot. 11–12). According to Defendants, “this

   lawsuit lacks any connection with Florida.” (Id. 12).

          Plaintiff insists the case should remain in this District for a number of reasons: Plaintiff has

   its principal place of business in Miami; “[t]he operations for the services under the AB Agreement

   and protection under the NDNC [Agreement] w[ere] for growth here[;]” the investors and others

   who were the subject of Defendants’ alleged circumvention and misuse of confidential information

   “have direct connections to Florida, transacted business with [Plaintiff] in Florida, and/or engaged

   in business or are regularly present in this District[;]” Plaintiff’s previous app developer, who “was

   terminated in large part on the basis of Defendants’ advisory services under the NDNC

   [Agreement,]” was located in Florida; and Florida law recognizes that protecting trade secrets




                                                    26
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 27 of 30
                                                     CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   furthers the public interest. 17 (Resp. 10 (alterations added)).

           “[T]he interest of having a dispute resolved locally should be read to avoid burdening jurors

   or a court with cases that have no impact on their community and [should] focus on the nature of

   the dispute and the outcome it might have on the community.” In re Bavaria Yachts USA, LLLP,

   575 B.R. 540, 561 (Bankr. N.D. Ga. 2017) (alterations added; citation omitted). Admittedly,

   Plaintiff’s principal place of business is in this District, and Plaintiff indicates it suffered the

   alleged harm here. (See Resp. 10); see also Jiangsu Hongyuan Pharm. Co., 159 F. Supp. 3d at

   1328 (dismissing case for forum non conveniens based on Chinese forum-selection clause where

   “the aggrieved party [wa]s a Chinese entity, and there is a local interest in having localized

   controversies decided at home” (alteration adopted; other alteration added; quotation marks and

   citation omitted)); Belacon Pallet Servs., LLC, 2016 WL 8999936, at *6 (“[The plaintiff] is a

   Florida limited liability company alleging harms that occurred to it in Florida, which Florida has

   a strong interest in adjudicating.” (alteration added)).

           In addition to this District’s local interest in the case, the Court must generally consider the

   United States’ sovereign interest. See Otto Candies, LLC v. Citigroup, Inc., 963 F.3d 1331, 1351

   (11th Cir. 2020). As Plaintiff states, “[t]here is a strong federal interest in making sure that

   plaintiffs[] who are United States citizens[] generally get to choose an American forum for

   bringing suit, rather than having their case relegated to a foreign jurisdiction. (Pl.’s Suppl. Br. 7

   (alterations added; citing Esfeld v. Costa Crociere, S.P.A., 289 F.3d 1300, 1311 (11th Cir. 2002)).

           Quebec, where Defendants are domiciled, also has a strong interest in litigating a dispute

   in which its residents allegedly made fraudulent misrepresentations and misappropriated trade



   17
      Plaintiff also highlights Defendants’ purported efforts to expand their business into South Florida (see
   Resp. 10), but those efforts have no bearing on the forum non conveniens analysis because they are unrelated
   to this dispute.

                                                       27
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 28 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   secrets, especially where Defendants aver the underlying conduct occurred in Quebec. (See

   Tanguay Decl. ¶¶ 21, 23–26); see Wylie, 774 F. App’x at 580 (affirming dismissal for forum non

   conveniens where, “[i]n concluding that the public interest factors favored The Bahamas, the

   district court reasoned that The Bahamas has a superior interest in ‘determining the standards of

   conduct and the scope of liability for companies that do business there” (alteration added; citation

   omitted)); Sun Tr. Bank v. Sun Int’l Hotels, Ltd., 184 F. Supp. 2d 1246, 1266 (S.D. Fla. 2001)

   (“[A] defendant’s home forum always has an interest in providing redress for injuries caused by

   its citizens.” (alteration added; citation omitted)). Moreover, “the parties contracted to litigate in

   [Quebec]” under the MSA, and Quebec “doubtlessly wants its citizens to be empowered to seek

   redress in its courts when they contract to have their claims heard there.” Jiangsu Hongyuan

   Pharm. Co., 159 F. Supp. 3d at 1328 (alteration added).

          That Defendants have filed a lawsuit against Plaintiff in Quebec arising from the parties’

   contractual relationship further strengthens Quebec’s interest in adjudicating this case. See Del

   Istmo Assur. Corp. v. Platon, No. 11-61599-Civ, 2011 WL 5508641, at *7 (S.D. Fla. Nov. 9, 2011)

   (finding Panama had a stronger interest in resolving the dispute than the United States in part

   because “there [wa]s already related litigation pending in Panama” (alteration added)). Certainly,

   “[t]he possibility of avoiding duplicative litigation is a cognizable interest . . . which weighs in

   favor of dismissal.” Nygard v. DiPaolo, 753 F. App’x 716, 728 (11th Cir. 2018) (alterations added;

   citations omitted).

          On balance, this factor favors dismissal. While Florida has an interest in litigating a case

   involving harm to one of its residents, “[t]he otherwise substantial weight accorded to the United

   States’ interests in providing a forum for its [p]laintiffs is undercut in the presence of a valid and

   enforceable forum-selection clause, and is thus outweighed by [Quebec’s] interests in . . .



                                                    28
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 29 of 30
                                                  CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   regulating the standards of conduct of the [Quebecois] Defendants.” Barilotti v. Island Hotel Co.

   Ltd., No. 13-23672-Civ, 2014 WL 1803374, at *10 (S.D. Fla. May 6, 2014) (alterations added).

   And, as discussed, the administrative-difficulties factor is not accorded much weight; Plaintiff has

   not shown adjudication of the case would be more efficient in Florida than in Quebec; and the real

   possibility of a difficult choice-of-law determination weighs strongly in favor of dismissal.

          “Because th[e] [public-interest] factors will rarely defeat a transfer motion, the practical

   result is that forum-selection clauses should control except in unusual cases.” Atl. Marine Constr.

   Co., 571 U.S. at 64 (alterations added). In light of the MSA’s valid and enforceable forum-

   selection clause, Plaintiff has failed to demonstrate “extraordinary circumstances” mandating the

   Motion be denied and the case remain in this District. Id. at 62.

          3.      Plaintiff’s Ability to Reinstate Its Suit in Quebec

          The final consideration is whether Plaintiff can reinstate its claims in the alternative forum

   without undue inconvenience or prejudice. “The burden to satisfy this requirement is not onerous.”

   Jiangsu Hongyuan Pharm. Co., 159 F. Supp. 3d at 1332 (citation omitted). Conditions ensuring

   a suit can be reinstated in a different forum without undue inconvenience or prejudice “should

   include [the] [d]efendant’s waiver of any defenses related to the statutes of limitation, venue,[] or

   jurisdiction” in the alternative forum. Barilotti, 2014 WL 1803374, at *10 (alterations added;

   citation omitted).

          Defendants assert Plaintiff “can reinstate its claim[s] in Quebec without undue

   inconvenience or prejudice[,]” given that “[a] suit is pending in Quebec for claims arising out of

   the App.” (Mot. 12 (alterations added)). Defendants do not indicate they will assert any defenses

   barring Plaintiff’s suit (see generally id.), and Plaintiff makes no contention to the contrary (see

   generally Resp.). This requirement is therefore satisfied. See Avia Support Int’l, Inc., 2010 WL



                                                    29
Case 1:20-cv-20634-CMA Document 44 Entered on FLSD Docket 08/10/2020 Page 30 of 30
                                                   CASE NO. 20-20634-CIV-ALTONAGA/Goodman


   11505692, at *13 (“[The plaintiff] has not specifically addressed this prong of the forum non

   conveniens analysis in its papers and, therefore, it appears that it has implicitly conceded that the

   case may be reinstated in an alternate forum.” (alteration added)). Nevertheless, dismissal of the

   case is conditioned on Plaintiff’s ability to reinstate its suit in Quebec, including Defendants’

   consent to jurisdiction and service of process in Quebec. See Tazoe, 631 F.3d at 1334–35

   (affirming district court’s dismissal of underlying complaints on forum non conveniens grounds

   where the defendants stipulated that they would accept service of process and submit to the

   jurisdiction of the alternative forum); Del Istmo Assur. Corp., 2011 WL 5508641, at *9 (dismissing

   suit for forum non conveniens while stating the plaintiff could reinstate its suit in this District if a

   foreign court refused jurisdiction, and noting “[n]umerous state and federal courts have

   conditioned dismissal on the ability of a party to reinstate its suit in a foreign jurisdiction”

   (alteration added; collecting cases)).

                                             IV.   CONCLUSION

          For the foregoing reasons, it is

          ORDERED AND ADJUDGED that Defendants’ Renewed Motion to Dismiss

   [ECF No. 29] is GRANTED in part. Plaintiff’s Complaint [ECF No. 1] is DISMISSED without

   prejudice. The Clerk of Court is directed to CLOSE this case, and any pending motions are

   DENIED as moot. Should Plaintiff be unable to reinstate its suit in Quebec, the Court will reopen

   this action upon Plaintiff’s motion.

          DONE AND ORDERED in Miami, Florida, this 10th day of August, 2020.



                                                              _________________________________
                                                              CECILIA M. ALTONAGA
                                                              UNITED STATES DISTRICT JUDGE
   cc:    counsel of record


                                                     30
